DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukie et al. (WO 2019/117287, see machine translation) (of record) and Botts et al. (US 2010/0051157).

Regarding claim 1, Yukie discloses a run-flat tire insert for use with a wheel having flanges (Fig. 1) ([0004]), and a corresponding pneumatic tire (Fig. 1: 10) having sidewall tire beads (Fig. 1: 12) with a bead lock edge, the run-flat tire insert comprising: a deformable annular insert member (Figs. 1, 4: 44) having a generally u-shaped cross-section with a band portion between opposing leg portions extending radially inward towards the wheel; the deformable annular insert member is made of a fiber-reinforced composite material ([0035]). Yukie further discloses that the fiber-reinforced composite material may comprise a carbon fiber reinforcement in a resin matrix, such as a thermosetting resin ([0077], [0080], [0082]).
Yukie discloses a deformable annular insert member having a generally u-shaped cross-section with a band portion between opposing leg portions extending radially inward towards the wheel, wherein the deformable annular insert member is made of a fiber-reinforced composite material, as is claimed in the current claim structure. Yukie further discloses that the deformable annular insert member deforms under the compressive and tensile stresses in a run flat situation (Fig. 4). In other words, Yukie discloses the deformable and elastic nature of the insert during runflat conditions. Moreover, as the insert is discloses as being compressed against the beads (Fig. 4), it would inherently transfer the compressive forces to the adjacent bead when loaded. Thus, the deformable annular insert member disclosed by Yukie is clearly configured to act as a spring that deflects under load and transmits vertical load forces on the band portion to lateral forces at ends of the opposing leg portions adjacent the bead lock edges of the pneumatic tire against the wheel flanges. 
However, Yukie does not expressly recite that the deformable annular insert member has a thermal conductivity in a range between 260-800 Wm-1 K-1 .
Nevertheless, it is generally known in the run-flat tire art that the addition of carbon fibers in tire components can increase low strain stiffness and provide improved thermal conductivity. For instance, Botts teaches that the addition of chopped carbon fibers can increase low strain stiffness and provide improved thermal conductivity ([0017]). Moreover, increased thermal conductivity can provide cooler running during normal operation as a result of increased heat dissipation and also a reduction of heat buildup during run flat conditions ([0020]). In other words, thermal conductivity is a result-effective variable that can affect running temperatures of a tire during normal operation. Botts further teaches that the carbon fibers may be provided in inserts, apexes, and belt overlays ([0002]). One of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that the advantages of improving thermal conductivity for a run-flat tire insert having carbon fibers would also be applicable to and advantageous for the run-flat tire insert having carbon fibers disclosed by Yukie. While Botts does not explicitly disclose the value for the thermal conductivity, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said thermal conductivity. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to optimize the thermal conductivity of the deformable annular insert member in order to provide cooler running during normal operation as a result of increased heat dissipation and also a reduction of heat buildup during run flat conditions. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thermal conductivity of the deformable annular insert member. 
Furthermore, Yukie discloses that the insert is physically touching the pneumatic tire and the wheel (Fig. 4) which would inherently transfer heat by conduction. Moreover, Yukie discloses that the insert comprises carbon fibers, which are known in the art for thermal/heat conductivity, as discussed in the rejection above. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that the deformable annular insert member is also configured to transfer heat from the pneumatic tire to the wheel.

Regarding claim 2, Yukie further discloses that the deformable annular insert member (“spring”) defines a self-supporting bead lock feature (Figs. 1, 4: see 44 at 40A) that will necessarily support the sidewall tire beads (Figs. 1, 4: 12) against the wheel flanges during tire deflation and low tire inflation pressure operation.

Regarding claim 9, Yukie discloses a run-flat tire insert for use with a wheel having an inboard flange and an outboard flange (Fig. 1) ([0004]), and a corresponding tubeless tire (Fig. 1: 10) having sidewall tire beads with a bead lock edge (Fig. 1: 12), the run-flat tire insert comprising: a deformable annular insert spring (Figs. 1, 4: 44) configured to be mounted to the wheel within the tubeless tire; the deformable annular insert spring comprises a fiber-reinforced composite material ([0035]); the deformable annular insert spring comprises a self-supporting bead lock feature (Figs. 1, 4: see 44 at 40A).
Yukie discloses a deformable annular insert member having a generally u-shaped cross-section with a band portion between opposing leg portions extending radially inward towards the wheel, wherein the deformable annular insert member is made of a fiber-reinforced composite material, as is claimed in the current claim structure. Yukie further discloses that the deformable annular insert member deforms under the compressive and tensile stresses in a run flat situation (Fig. 4). In other words, Yukie discloses the deformable and elastic nature of the insert during runflat conditions. Moreover, as the insert is discloses as being compressed against the beads (Fig. 4), it would inherently transfer the compressive forces to the adjacent bead when loaded. Thus, the deformable annular insert member disclosed by Yukie is clearly configured to act as a spring that deflects under load and transmits vertical load forces on the band portion to lateral forces at ends of the opposing leg portions adjacent the bead lock edges of the pneumatic tire against the wheel flanges. 
However, Yukie does not expressly recite that the deformable annular insert member has a thermal conductivity in a range between 260-800 Wm-1 K-1 .
Nevertheless, it is generally known in the run-flat tire art that the addition of carbon fibers in tire components can increase low strain stiffness and provide improved thermal conductivity. For instance, Botts teaches that the addition of chopped carbon fibers can increase low strain stiffness and provide improved thermal conductivity ([0017]). Moreover, increased thermal conductivity can provide cooler running during normal operation as a result of increased heat dissipation and also a reduction of heat buildup during run flat conditions ([0020]). In other words, thermal conductivity is a result-effective variable that can affect running temperatures of a tire during normal operation. Botts further teaches that the carbon fibers may be provided in inserts, apexes, and belt overlays ([0002]). One of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that the advantages of improving thermal conductivity for a run-flat tire insert having carbon fibers would also be applicable to and advantageous for the run-flat tire insert having carbon fibers disclosed by Yukie. While Botts does not explicitly disclose the value for the thermal conductivity, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said thermal conductivity. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to optimize the thermal conductivity of the deformable annular insert member in order to provide cooler running during normal operation as a result of increased heat dissipation and also a reduction of heat buildup during run flat conditions. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thermal conductivity of the deformable annular insert member. 
Furthermore, Yukie discloses that the insert is physically touching the pneumatic tire and the wheel (Fig. 4) which would inherently transfer heat by conduction. Moreover, Yukie discloses that the insert comprises carbon fibers, which are known in the art for thermal/heat conductivity, as discussed in the rejection above. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that the deformable annular insert member is also configured to transfer heat from the pneumatic tire to the wheel.

Regarding claim 10, Yukie further discloses that the deformable annular insert spring has a generally U-shaped cross section with a band portion between opposing leg portions configured to extend radially inward towards the wheel (Fig 1: 44).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukie et al. (WO 2019/117287, see machine translation) (of record) and Botts et al. (US 2010/0051157) as applied to claim 1 above, and optionally further in view of Stadtfeld (DE 2544474, see machine translation) (of record). 

Regarding claim 3, case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the shape of the generally u-shaped cross-section as desired (such as an omega (Ω) shaped cross section, a frustum-shaped cross section, and a chevron-shaped cross section), especially because Yukie discloses several possible examples of different shaped cross-sections (Figs. 1, 4, 5A, 5B, 6, 7, 8A, 8B, 9). Moreover, while Yukie teaches particular shape embodiments, this is merely a preferable example and does not explicitly limit the disclosure to such a limitation. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. It is also well settled that an applied reference may be relied upon for all that it would have reasonably suggested to one of the ordinary skill in the art, including not only preferred embodiments, but less preferred and even non-preferred. See MPEP 2123.
Optionally, Stadtfeld teaches a run-flat tire comprising an internal support that may have various different shaped cross-sections, such as a generally u-shaped cross-section (Fig. 5: 14) or a chevron-shaped cross-section (Fig. 6: 16) ([0034]-[0035]). In other words, it is generally known in the substantially similar art to vary the shape of the cross-section of the internal support. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Yukie in order to vary the shape of the generally u-shaped cross-section as desired.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukie et al. (WO 2019/117287, see machine translation) (of record) and Botts et al. (US 2010/0051157) as applied to claims 1 and 9 above, and further in view of Kuramori et al. (US 2004/0003880) (of record).

Regarding claims 4 and 11, Yukie further discloses that the fiber-reinforced composite material may comprise a carbon fiber reinforcement in a resin matrix, such as a thermosetting resin ([0077], [0080], [0082]). 
Kuramori teaches a run-flat support member that has to support a vehicle weight through a punctured tire, and thus the circular shell is made of a hard material, such as a thermosetting resin like epoxy resin that can also contain reinforcing fibers compounded therein to be used as fiber-reinforced resin ([0015]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the fiber-reinforced composite material of Yukie in order to provide the fiber-reinforced composite material with an epoxy resin matrix so as to support a vehicle weight through a punctured tire, as taught by Kuramori.

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukie et al. (WO 2019/117287, see machine translation) (of record) and Botts et al. (US 2010/0051157) as applied to claims 1 and 9 above, and further in view of Abbott et al. (US 5,176,764) (of record).

Regarding claims 8 and 14, modified Yukie does not expressly recite that a structural foam fills an interior of the generally u-shaped cross-section of the deformable annular insert member/spring.
Abbott teaches an inner tire (i.e. deformable annular insert member) may be filled with a cellular foam so as to provide additional runflat capability while avoiding the potential of puncturing and losing pressure in an air-filled inner tire (Fig. 8) (Col. 4 lines 35-39). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yukie in order to provide a structural foam that fills an interior of the generally u-shaped cross-section of the deformable annular insert member/spring so as to provide additional runflat capability while avoiding the potential of puncturing and losing pressure in an air-filled inner tire, as taught by Abbott. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8-11, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. 
On pages 9-10 of the Remarks, Applicant argues that “nothing in the Yukie et al. reference discusses or teaches that the support member 40 ‘is configured as a spring that deflects under load and transmits vertical load forces on the band portion to lateral forces at ends of the opposing leg portions adjacent the bead lock edges of the pneumatic tire against the wheel flanges’ (claim 1) or that the ‘deformable annular insert spring comprises a self-supporting bead lock feature wherein the deformable annular insert spring is configured to deflect under load and transmit vertical load forces thereon to lateral forces adjacent the bead lock edges of the tubeless tire to support the sidewall tire beads against the inboard and outboard flanges during tire deflation and low tire inflation pressure operation’ (claim 9).” Applicant further argues that “the Examiner attempts to justify ignoring entire claim limitations as ‘intended use’” and that “the ‘spring ... deflects under load and transmits vertical load forces on the band portion to lateral forces at ends of the opposing leg portions adjacent the bead lock edges of the pneumatic tire against the wheel flanges’ … certainly results in a structural difference between the claimed invention and the Yukie technology” and that “[n]othing in Yukie teaches that the support 40 therein is even capable of the claimed function let alone designed to do so.” The examiner respectfully disagrees. 
As discussed in the detailed rejection above, Yukie discloses a deformable annular insert member having a generally u-shaped cross-section with a band portion between opposing leg portions extending radially inward towards the wheel, wherein the deformable annular insert member is made of a fiber-reinforced composite material, as is claimed in the current claim structure. Yukie further illustrates that the deformable annular insert member deforms under the compressive and tensile stresses in a run flat situation (Fig. 4). Thus, the deformable annular insert member disclosed by Yukie is clearly configured to act as a spring that deflects under load and transmits vertical load forces on the band portion to lateral forces at ends of the opposing leg portions adjacent the bead lock edges of the pneumatic tire against the wheel flanges. Similarly, Yukie discloses that the insert is physically touching the pneumatic tire and the wheel which would inherently transfer heat by conduction, and that the insert comprises carbon fibers, which are known in the art for thermal/heat conductivity. Accordingly, the deformable annular insert member disclosed by Yukie is clearly configured to transfer heat from the pneumatic tire to the wheel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749